Citation Nr: 0109902	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  87-16 079	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 100 percent disability rating 
for schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1986 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In the October 1986 rating action 
the RO reduced a 100 percent rating in effect for 
schizophrenia, paranoid type, to 70 percent pursuant to 
38 C.F.R. § 3.105(e) effective from February 1, 1987.  On 
January 6, 1988 the Board denied entitlement to an increased 
rating for schizophrenia, paranoid type, evaluated as 70 
percent disabling. 

In September 1999, the appellant's representative filed a 
motion for reconsideration of the Board's January 6, 1988.  
In a June 2000 order, the motion was granted as to the Board 
decision of January 6, 1988, on the issue of entitlement to 
an increased rating for schizophrenia, paranoid type, by the 
authority granted in 38 U.S.C.A. § 7103(b) (West 1991 & Supp. 
2000) to the Deputy Vice Chairman by direction of the 
Chairman of the Board, and it was ordered that the decision 
be reconsidered by an expanded reconsideration panel as 
provided by Section 7102(b) of Title 38, United States Code.  

The Board is required by law to proceed in a case under 
reconsideration as though the initial decision had never been 
entered and, instead, to conduct a de novo review, based on 
the entire record in the proceeding and upon consideration of 
all evidence and material of record and applicable provisions 
of law and regulation.  38 U.S.C.A. §§ 7103(b)(3), 7104(a) 
(West 1991 & Supp. 2000); VA O.G.C. Prec. 89-90, 56 Fed. Reg. 
1225 (1991); Boyer v. Derwinski, 1 Vet. App. 531 (1991).  

The case is now before the expanded reconsideration panel of 
the Board.  The decision of this panel will replace the 
Board's January 1988 decision and will constitute the Board's 
final decision. 


FINDINGS OF FACT

1.  In October 1986 the RO reduced a 100 percent rating in 
effect for schizophrenia, paranoid type, to 70 percent, 
effective from February 1, 1987.

2.  The RO in its October 1986 rating decision failed to 
consider all pertinent regulations relative to stabilization 
of disability evaluations and material improvement when it 
reduced the evaluation for the veteran's schizophrenia, 
paranoid type.


CONCLUSION OF LAW

The criteria for restoration for a 100 percent schedular 
rating for the veteran's service-connected schizophrenia, 
paranoid type effective from February 1, 1987 have been met.  
38 U.S.C.A. § 1155 (West 1991) (formerly 38 U.S.C.A. § 355); 
38 C.F.R. §§ 3.343(a), 3.344(a), Part 4, Diagnostic Code 9203 
(1986).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

A review of the evidence shows that in July 1979 the Board 
granted entitlement to service connection for a psychiatric 
disability.  Later in July 1979 the RO implemented the 
Board's decision and assigned a 30 percent rating for 
schizophrenia, paranoid type effective from February 1976 and 
a 70 percent rating effective from September 1976.  

In August 1979 the appellant submitted an Income, Net Worth 
and Employment statement.  At that time he indicated that he 
became totally disabled in November 1975.  During the year 
prior to November 1975 he worked as an orderly and 
deliveryman.  Since November 1975 he worked part time as a 
tailor for seven months.  He had 11 years of education.  In 
September 1979 the RO granted a total rating for compensation 
purposes based on individual unemployability effective from 
September 1976.  Subsequently, he received intermittent 
treatment and examinations at VA and private facilities for 
various disabilities, including his psychiatric disorder.  

In January 1981 the appellant underwent a fee-basis 
examination for compensation purposes.  At that time the 
veteran's complaints included dizziness, blackout spells, 
seizures, headaches and nerves.  He indicated that in the 
past eight or nine months he had been hospitalized five 
times.  He stated he was unable to remember what he did 
before being hospitalized.  He stated that he blanked out and 
woke up in the hospital.  He was being treated regularly at a 
VA facility.  It was reported that he was taking a major 
tranquilizer or anti-psychotic medication dispensed by the 
VA.  He denied suicidal ideas or intent.  

The examination showed that he was slightly guarded.  He had 
a history of auditory and visual hallucinations.  He had not 
seen any visions in the last couple of years but did hear 
voices occasionally.  He stated that sometimes these voices 
were frightening when they told him he would not make it 
through the night.  He became anxious and scared.  He 
reported depression.  He was oriented in time, place, person, 
and situation.  There were no notable lapses in 
consciousness.  His sensorium was clear.  Insight into 
difficulties was lacking.  Memory for recent and remote 
events appeared lacking.  The was no evidence of being 
dangerous to himself or others.  There were some vague 
paranoid ideations which were not focused.  He was not 
rageful.  The diagnostic impression was schizophrenic 
reaction, paranoid in type, in a state of compensation.

In February 1981, the RO terminated the total rating for 
compensation purposes based on individual unemployability and 
assigned a 100 percent schedular evaluation for the 
schizophrenia, paranoid type, effective from October 1980.  
From 1981 to 1986 the veteran underwent several fee basis 
examinations for his psychiatric disorder and received 
intermittent treatment for various disorders, including his 
schizophrenia.

A VA fee-basis examination was conducted in March 1983.  At 
that time the veteran reported that following service he 
worked on televisions for three to four months.  He then 
worked at Sunnyland for six months when the doctor told him 
to find another line of work.  He reported trouble with 
headaches and his back.  He stated that psychomotor seizures 
and paranoid schizophrenia had been diagnosed. The veteran 
admitted to auditory hallucinations coming from the outside.  
He stated that it was a familiar voice and it kept him from 
doing anything else.  The examiner indicated that the 
appellant was marginally functional with most of his time 
spent reading and watching television.  He tried volunteer 
work but people did not want him around their children.  He 
stated that he did not go around with other people that much 
and most activities were homebound.  He did go to his old 
neighborhood but but felt really bad because people made fun 
of him.  He stated that he hardly got any sleep.  
Occasionally he would wander off and was found on the local 
highway by police.

The examination showed that the veteran sat in a very slumped 
posture during the interview.  His voice was low and at times 
unintelligible.  Remote memory was intact.  He had a little 
trouble with recent memory but that appeared to be due to 
concentration.  His affect was blunted.  His association was 
intact.  He was unable to do proverbs or similarities well.  
He admitted to auditory hallucinations.  The examiner 
indicated that it appeared that the appellant suffered from a 
schizophrenic process as well as a seizure disorder and that 
his service connected disability was justified.  

A fee-basis examination was conducted in March 1984.  At that 
time it was reported that the veteran had been living with 
his wife.  He occasionally did yard work and cooking.  He 
helped his wife clean the house.  He was able to drive his 
own car.  His wife handled the money.  He attended church 
activities and went grocery shopping.  He had no special 
interest or hobby.  He enjoyed being with and talking to 
people.  He was taking medication and was seen at a VA 
facility once per month. He complained of hearing voices two 
to three times per week.  He had occasional dreams about 
Vietnam.  He was afraid to sleep at night because he feared 
not waking up.  He was not taking any medication for his 
nervous disorder.

The examination showed that the veteran was well dressed and 
groomed.  He was not evasive or hostile.  He was spontaneous 
and able to answer questions in a goal directed manner 
without being tangential and circumstantial.  He reported 
that he continued to hear voices two to three time a week 
telling him things.  At times he felt suspicious of people.  
It was much less than it had been a few years ago.  He 
appeared to be occupied with his somatic complaints such as 
headaches and pain in the back of his neck and thighs.  He 
did not appear to be particularly nervous during the 
interview.  He was not depressed and did not have any 
suicidal ideations.  He was oriented to time, place, and 
person.  His immediate recall and recent memory were not 
impaired.  His insight and judgment were not impaired.

The examiner stated that he felt the veteran was suffering 
from chronic post-traumatic stress disorder, but that no 
evidence of a schizophrenic illness was shown at the time of 
the examination.  The examiner stated that the veteran was 
able to due daily activities.  There was no deterioration of 
the appellant's personal habits.  The physician further 
opined that if the veteran returned to work his condition 
could get worse.

In April 1984 the RO continued the 100 percent rating in 
effect for schizophrenia.  It was remarked that there 
appeared to be improvement.  He was to be reexamined in 18 
months per 38 C.F.R. § 3.344.  

A VA fee-basis psychiatric examination was conducted in 
September 1986.  At that time the veteran reported that he 
did not hear voices that often.  He stated that he felt 
depressed.  He reported that about a month ago he felt nobody 
wanted him and took an overdose of pills.  He was treated at 
the emergency room.  He did not have any thoughts of 
committing suicide at the time of the examination but he was 
still depressed.  He lived with his wife and three children.  
He didn't due much at home.  He watched television or 
listened to the radio.  He occasionally drove.  His wife 
handled the money and the bills.  The veteran reported that 
after returning to civilian life he worked as a nurse for six 
months.  He did odd jobs.  His last job was in 1973.  

The examination showed that the veteran appeared lethargic.  
He appeared to have psychomotor retardation.  He answered 
questions slowly in a deliberate manner.  The examiner 
indicated that the veteran had trouble expressing his ideas.  
He did not seem to have any delusions.  He still heard voices 
of a derogatory nature but much less frequently.  He appeared 
to be mildly depressed.  He denied having suicidal or 
homicidal thoughts or plans.  He was well oriented.  His 
memory appeared to be fair.  His insight and judgment were 
fair.  The examiner indicated that the veteran was most 
likely suffering from a schizophrenic illness which appeared 
to be in a state of remission at the time of the examination.  
He also appeared to have a passive dependent personality.  He 
also had intractable headaches.  The examiner stated that he 
did not obtain any information regarding any seizure 
disorder.  The prognosis was guarded.   The examiner 
indicated that he thought the appellant could handle his own 
funds.  He was able to due daily activities.  He had been 
socially withdrawn.  He had no interests or hobbies.  He 
spent most of the time watching television.  There was no 
deterioration in his personal habits.  An opinion as to the 
veteran's ability to work was not proffered by the examiner.  

In October 1986 the RO reduced the 100 percent rating in 
effect for schizophrenia, paranoid type, to 70 percent 
pursuant to 38 C.F.R. § 3.105(e) effective from February 1, 
1987.  The RO determined that the March 1984 VA examination 
showed improvement in the appellant's condition and the April 
1984 confirmed rating decision found improvement in his 
condition.  The RO further indicated that based on the 
current findings improvement in the appellant's condition had 
been demonstrated.  His current symptomatology was productive 
of no more than severe impairment and was to be reduced.

Following receipt of a notice of disagreement, a statement of 
the case (SOC) was furnished the appellant.  The SOC contains 
no reference to 38 C.F.R. §§  3.343(a) or 3.344 (1986).  In 
July 1989 the Board denied an increased rating for paranoid 
schizophrenia, rated as 70 percent.  In a January 1993 rating 
action the RO increased the 70 percent rating in effect for 
paranoid schizophrenia to 100 percent, effective in January 
1991. 

II Analysis

Initially, the Board finds that the veteran's claim is well 
grounded, in that he has presented a plausible claim.  38 
U.S.C.A. § 5107(a) (West 1991); Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  Neither the veteran nor his 
representative has indicated that any pertinent records that 
are not already associated with the veteran's claims folder 
are available.  The Board accordingly finds that the duty to 
assist the veteran with his claim has been met.  38 U.S.C.A. 
§ 5107(a) (West 1991).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991) (formerly 38 U.S.C.A § 355).  
Diagnostic Code 9203 provides for the evaluation of 
schizophrenia, paranoid type.  A 100 percent evaluation 
requires active psychotic manifestations of such extent, 
severity, depth, persistence, or bizarreness as to produce 
complete social and industrial inadaptability.  A 70 percent 
evaluation requires symptomatology which is less that that 
required for a 100 percent evaluation, but which nevertheless 
produces severe impairment of social and industrial 
adaptability.  (in effect prior to November 7, 1996).

At the time of the October 1986 RO decision, 38 C.F.R. § 
3.343(a) provided that a schedular 100 percent service-
connected disability rating would not be reduced, in the 
absence of clear error, without examination showing material 
improvement in the mental condition.  Examination reports 
showing material improvement must be evaluated in conjunction 
with all the facts of record, and that consideration must be 
given to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms had been brought under 
control by prolonged rest, or generally, by following a 
regimen which precluded work, and if the latter, reduction 
would not be considered pending reexamination after a period 
of employment for three to six months.

Pursuant to 38 C.F.R. § 3.344(a) (1986) ratings on account of 
diseases subject to temporary or episodic improvement, e.g., 
psychotic reaction, will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  Moreover, though material 
improvement in the mental condition is clearly reflected, the 
rating agency will consider whether the evidence makes it 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  

The provisions of 38 C.F.R. § 3.344(a). apply to ratings 
which have continued for long periods at the same level (5 
years or more).  They do not apply to disabilities which have 
not become stabilized and are likely to improve.  Re-
examinations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  38 
C.F.R. § 3.344(c).

The Board has reviewed the record and finds that the October 
1986 reduction in rating from 100 percent to 70 percent was 
legally improper.  In this regard, the record shows that the 
SOC does not contain the pertinent regulations regarding the 
reduction of a 100 percent schedular evaluation nor that the 
RO considered these regulations as required by 38 U.S.C.A. 
§ 7105 (d) (West 1991).  The October 1986 rating action shows 
that the reduction was based on two VA examinations which the 
RO determined showed improvement.  However, the is no 
indication that RO considered whether veteran attained 
material improvement under the ordinary conditions of life, 
i.e., while working or actively seeking work or whether the 
symptoms had been brought under control by prolonged rest, or 
generally, by following a regimen which precluded work.  38 
C.F.R. § 3.343(a).  Additionally, the rating action does not 
demonstrate that the RO considered whether the material 
improvement would be maintained under the ordinary conditions 
of life as required by 38 C.F.R. § 3.344(a)

 "Where the Board has reduced a veteran's rating without 
observing applicable laws and regulation, such a rating is 
void ab initio and the [United States] Court [of Veterans 
Appeals] (now the United States Court of Appeals for Veterans 
Claims) will set it aside as 'not in accordance with the 
law.'"  Kitchens v. Brown, 7 Vet. App, 320, 325 (1995), 
quoting 38 U.S.C.A. § 7261(a)(3)(A).  In the present case, 
the Board concludes that the reduction from a schedular 100 
percent to 70 percent for the veteran's paranoid 
schizophrenia was not in accord with applicable law and 
regulations and that such action was, therefore, void ab 
initio and cannot stand.  The 100 percent rating is restored 
effective February 1, 1987, the date of the reduction


ORDER

The restoration of the veteran's 100 percent schedular rating 
for schizophrenia, paranoid type, is granted, effective 
February 1, 1987, subject to the applicable provisions 
pertinent to the disbursement of monetary funds.




			
             CONSTANCE B. TOBIAS                                  
C.P. RUSSELL
                 Veterans Law Judge                                          
Veterans Law Judge
           Board of Veterans' Appeals                              
Board of Veterans' Appeals


		
ROBERT P. REGAN
Veterans Law Judge
Board of Veterans' Appeals


 

